Citation Nr: 0203862	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  01-00 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether there was clear and unmistakable error in September 
25, 1970, April 28, 1987 and June 26, 1992 rating decisions, 
and a RO hearing officer's decision approved on April 20, 
1993, for failing to assign a 20 percent rating for residuals 
of a gunshot wound to the right shoulder.

(The issues of entitlement to increased ratings for residuals 
of various gunshot wounds; of entitlement to an increased 
rating for post-traumatic stress disorder; of entitlement to 
an automobile and adaptive equipment; and of entitlement to a 
total disability  compensation rating based on individual 
unemployability, will be the subject of a separate decision 
of the Board issued at a future date.)

REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

In October 1999, the Board issued a decision that denied 
increased disability ratings for residuals of a gunshot wound 
of the left lower leg, for residuals of a gunshot wound of 
the left thigh, for scarring of the right lower leg, for a 
scar on the right shoulder, and for post-traumatic stress 
disorder.  The decision also denied a claim to establish 
entitlement to an automobile and adaptive equipment, or to 
adaptive equipment only, and denied entitlement to a total 
compensation rating based upon individual unemployability.  
The veteran appealed the October 1999 decision.  In March 
2001, the United States Court of Appeals for Veterans Claims 
(Court) issued an order which vacated the Board's October 
1999 decision and remanded the issues to the Board for 
readjudication.  The Board is undertaking additional 
development of these issues pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.



FINDINGS OF FACT

1.  The veteran was denied an increased (compensable) rating 
for his residuals of a shell fragment wound of the right 
shoulder by unappealed rating decisions in September 1970, 
April 1987 and June 1992, and by a RO hearing officer's 
decision approved on April 20, 1993. 

2.  The denials of a compensable rating for residuals of a 
shell fragment wound of the right shoulder in the September 
1970, April 1987 and June 1992 rating decisions, and by a RO 
hearing officer's decision approved on April 20, 1993, were 
consistent with the evidence and law extant at that time.


CONCLUSION OF LAW

The September 25, 1970, April 28, 1987 and June 26, 1992 
rating decisions, and RO hearing officer's decision approved 
on April 20, 1993, were not clearly and unmistakably 
erroneous for failing to grant a 20 percent rating for 
residuals of a right shoulder shell fragment wound.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The law provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
his/her claim for a benefit under a law administered by VA.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C. 5107.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

After reviewing the claims file, the Board finds that the VA 
has fulfilled its duties to notify and assist under the VCAA 
for the claims that are adjudicated in this decision.  The 
veteran and his representative have been notified of the 
applicable laws and regulations which set forth the criteria 
for clear and unmistakable error in a prior RO decision.  

It is further noted that the nature of a CUE claim requires a 
determination as to whether clear and unmistakable error 
existed in a prior decision based on a review of the law and 
evidence which were for consideration "at that time."  38 
C.F.R. § 3.104(a).  Furthermore, the U.S. Court of Appeals 
for Veterans Claims, in a precedent opinion, held that the 
VCAA does not apply to motions for clear and unmistakable 
error in prior Board decisions.  Livesay v. Principi, 15 Vet. 
App. 165, 178-79.  In reaching that decision, the Court 
discussed the nature of CUE claims with regard to prior 
rating decisions of the RO as well as prior Board decisions.  
Thus, although the holding in Livesay was for CUE motions 
with regard to prior Board decisions, the Board believes it 
should be applied to claims for CUE in prior rating decisions 
as well.  

Regardless of whether Livesay is applicable to the present 
case, the Board concludes that the discussions in the October 
2000 rating decision, the December 2000 statement of the 
case, and VA letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, and that there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's CUE 
claim and that no further action is necessary to meet the 
requirements of the VCAA.

In the absence of clear and unmistakable error, unappealed RO 
decisions become final after one year and are not thereafter 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 3.105(a).

The Court has made clear that in order for there to be a 
valid claim of "clear and unmistakable error" in a prior 
final decision, a claimant must assert more than his 
disagreement with how the facts were weighed or evaluated in 
his case.  "Either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied." Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
The Board notes that clear and unmistakable error is a very 
specific and rare kind of error of fact or law that compels 
the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The veteran claims that there was CUE in the RO decisions at 
issue as each decision failed to consider the rating schedule 
criteria extant at the time of the decision.  The veteran 
asserts that the decisions failed to establish a 20 percent 
rating under 38 C.F.R. §§ 4.56 and 4.73, Diagnostic Code 5303 
under Muscle Group III for residuals of a shell fragment 
wound of the right shoulder.  He maintains that the rating 
schedule required that he be awarded a 20 percent rating 
because it provided that, if there was a retained foreign 
body, a muscle injury had to be considered at least moderate 
in nature.  He asserts that since the regulatory criteria 
with respect to muscle injuries were either incorrectly 
applied, or not considered at all, in the decisions, there 
was CUE.  

The regulation 38 C.F.R. § 4.56, as in effect from 1970 
through 1993, in pertinent part, stated:

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma include: 

(a) Slight (insignificant) disability of muscles. Type of 
injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.  History and complaint.  
Service department record of wound of slight severity or 
relatively brief treatment and return to duty.  Healing with 
good functional results.  No consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.  Objective 
findings.  Minimum scar; slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic fragments.
 
(b) Moderate disability of muscles.  Type of injury.  Through 
and through or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate degree.  Absence 
of explosive effect of high velocity missile and of residuals 
of debridement or of prolonged infection.  History and 
complaint.  Service department record or other sufficient 
evidence of hospitalization in service for treatment of 
wound.  Record in the file of consistent complaint on record 
from first examination forward, of one or more of the 
cardinal symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the particular 
functions controlled by injured muscles.  Objective findings.  
Entrance and (if present) exit scars linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to insure 
validity of tests.)  

The regulation 38 C.F.R. § 4.72, in effect from 1970 through 
1993, provided that a compound comminuted fracture, for 
example, with muscle damage from the missile, establishes 
severe muscle injury and there may be additional disability 
from malunion of bone, ankylosis, etc.  The location of 
foreign bodies may establish the extent of penetration and 
consequent damage.  It may not be too readily assumed that 
only one muscle, or group of muscles is damaged.  A through 
and through injury, with muscle damage, is always at least a 
moderate injury, for each group of muscles damaged.  This 
section is to be taken as establishing entitlement to rating 
of severe grade when there is history of compound comminuted 
fracture and definite muscle or tendon damage from the 
missile.  There are locations, as in the wrist or over the 
tibia, where muscle damage might be minimal or damage to 
tendons repaired by suture, an in such cases requirements for 
severe ratings are not necessarily met.  

The provisions of 38 C.F.R. § 4.73, Diagnostic Code 5303, in 
effect from 1970 through 1993, provided for a zero percent 
rating for slight disability of Muscle Group III, a 20 
percent rating for a moderate disability of Muscle Group III, 
a 30 percent rating for a moderately severe disability of 
Muscle Group III of the major arm, and a 40 percent rating 
for severe disability of Muscle Group III of the major arm.  

The service medical records reveal the veteran sustained 
fragment wounds, including of the right arm deltoid region, 
in May 1968.  The wounds were cleaned and debrided, and 
sterile dressing was applied.  X-ray examination of the right 
shoulder in May 1968 was negative except for a small fragment 
in the deltoid region.  On initial VA orthopedic examination 
for compensation purposes subsequent to service, in August 
1970, the veteran reported no symptoms insofar as the 
shrapnel fragment wound of the right deltoid area.  
Examination revealed full range of motion of the upper 
extremities.  On the anterior aspect of the right deltoid 
muscle was a cicatrix measuring 3/4 of an inch x 1/4 of an inch 
which was slightly elevated in keloid formation, but 
otherwise well healed and unremarkable.

I.  CUE - September 1970 rating decision.

At the time of the September 1970 rating action the medical 
evidence revealed that the veteran had full range of motion 
of the right shoulder and that he displayed no symptoms 
residual of the shell fragment wound to the right shoulder 
other than an asymptomatic scar.  The veteran was noted to 
have a retained foreign body in the right deltoid on X-ray in 
1968.  However, contrary to the veteran's assertions, the 
presence of a retained foreign body alone does not indicate 
under the regulation at that time that the injury to the 
muscle group must be considered to be of moderate severity.  
The regulation, 38 C.F.R. § 4.56(b) states that a deep 
penetrating wound of relatively short track by single bullet 
or small shell or shrapnel fragment is to be considered as of 
at least moderate degree.  In this case the service medical 
records do not show that the veteran's right shoulder gunshot 
wound was a deep penetrating wound.  These records indicate 
that the wound was cleaned, debrided and covered with a 
sterile dressing.  The veteran was soon returned to light 
duty.  The medical evidence at that time does not show that 
the veteran had any particular muscle damage residual of the 
shell fragment wound to the right shoulder.  Accordingly, the 
RO's failure to assign a 20 percent rating for residuals of a 
gunshot wound to the right shoulder was consistent with the 
regulations and the evidence extant in September 1970.  The 
Board concludes that the September 1970 RO decision to award 
the veteran a noncompensable rating for the scar residual of 
a gunshot wound to the right shoulder, and not to assign a 20 
percent rating for muscle injury to the right shoulder, was 
not undebatably erroneous, in fact or law.  The veteran has 
not presented evidence of error of either fact or law which, 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Accordingly, the September 1970 rating decision was 
not clearly and unmistakably erroneous.  38 C.F.R. § 
3.105(a).


II.  CUE - Subsequent RO Decisions

The veteran asserts that there was CUE in the September 25, 
1970 and subsequent RO decisions which failed to grant him a 
20 percent rating for residuals of a shell fragment wound to 
the right shoulder due to damage to Muscle Group III under 
Diagnostic Code 5303.  The subsequent unappealed RO decisions 
which denied an increased rating for residuals of a shell 
fragment wound were issued on April 28, 1987, June 26, 1992 
and April 20 1993.  

The Board notes that the RO also denied the veteran an 
increased rating for his right shoulder disability in a 
December 1998 decision.  However, this rating decision has 
been appealed and is not final.  Accordingly, the December 
1998 rating decision is not subject to a claim of clear and 
unmistakable error.

Prior to the April 1987 rating decision, the only new medical 
evidence pertinent to the veteran's right shoulder was in a 
March 1987 VA examination report.  This report indicates that 
the veteran had muscular shoulders.

Prior to the June 1992 rating decision, the only new medical 
evidence relating to the veteran's right shoulder was in a 
March 1992 VA examination report.  The veteran reported that 
he had retained foreign bodies in his right shoulder from a 
shell fragment wound in service.  The veteran reported that 
he had had pain on movement of the right arm and shoulder 
ever since.  On objective examination the veteran had full 
range of motion of the right shoulder.  The diagnoses 
included gunshot wound scar to the right deltoid area.

Prior to the April 20, 1993 approval of a RO hearing 
officer's decision, the only additional evidence pertinent to 
the veteran's right shoulder disability was testimony 
provided at a hearing in February 1993, and a VA examination 
in March 1993.  At the hearing in February 1993, the veteran 
reported pain and numbness in the right shoulder area, right 
hand and arm, when he used the extremity.  He testified that 
he was right handed.  On VA examination in March 1993, the 
veteran reported as medical history that the right shoulder 
did not bother him, but that he knows there is a piece of 
shrapnel in there.  Physical examination revealed a linear 
scar, one centimeter in length, in the anterior deltoid 
region.  The scar was described as whitish, superficial and 
without tenderness.  The examiner specifically noted there 
was no keloid formation, adherence, herniation, inflammation, 
swelling, depression, vascular changes or ulceration.  It was 
also noted the scar was nontender, had no cosmetic effect, 
and resulted in no restriction of motion at the right 
shoulder.  The diagnosis was shrapnel wound scar, nontender, 
right deltoid area with one retained shrapnel.  VA X-ray 
examination of the right shoulder was remarkable for a small 
metallic foreign body in the soft tissues, approximately one 
centimeter long, and 2 millimeters thick, in the soft tissues 
2 or 5 centimeters lateral to the proximal third of the shaft 
of the right humerus.  

As noted above, the veteran asserts that there was CUE in 
these decisions because the regulation provides that the 
presence of a retained foreign body in a muscle must be 
considered a moderate disability and thus entitle him to a 20 
percent rating for injury to Muscle Group III.  The 
subsequently submitted medical evidence provides no evidence 
that the veteran's right shoulder injury resulted in a deep 
penetrating shell fragment wound.  Since the wound was not 
deep penetrating, it did not meet the criteria for a moderate 
injury to Muscle Group III.  Accordingly, the RO's failure to 
assign a 20 percent rating for residuals of a gunshot wound 
to the right shoulder was consistent with the regulations and 
the evidence extant in April 1987, June 1992 and April 1993.  
The Board concludes that the April 1987, June 1992, and April 
1993 RO decisions which did not award a 20 percent rating for 
residuals of a shell fragment wound to the right shoulder, 
were not undebatably erroneous, in fact or law.  The veteran 
has not presented evidence of error of either fact or law 
which, when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Accordingly, the April 1987, June 1992 
and April 1993 RO decisions were not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a).



ORDER

The September 25, 1970, April 28, 1987 and June 26, 1992 
rating decisions, and RO hearing officer's decision approved 
on April 20, 1993, were not clearly and unmistakably 
erroneous for failing to grant a 20 percent rating for 
residuals of a gunshot wound to the right shoulder.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



